Opinion issued March 31, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00246-CV




IN RE HOBA LAKE HOUSTON GP, L.L.C. AND RON HOLLEY, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, HOBA Lake Houston GP, L.L.C.
and Ron Holley seek relief compelling the trial court to eliminate all experts who
were not designated as of February 10, 2009.  Alternatively, HOBA seeks mandamus
relief ordering the trial court to assess reasonable fees and costs incurred by HOBA
against the real parties in interest as a result of the continuance.        
We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.   
 
Per Curiam 
 
Panel consists of Justices Jennings, Keyes, and Higley.